                  Case 19-10289-LSS         Doc 2754      Filed 01/12/21      Page 1 of 12




                        SIN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC AMERICA, INC., et al., 1                         : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
------------------------------------------------------------ x

    NOTICE OF AMENDED 2 AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
      HEARING ON JANUARY 12, 2021 AND JANUARY 15, 2021 AT 10:00 A.M. (ET)

         This hearing will be held telephonically and by video. All parties wishing to appear
          must do so telephonically by contacting COURTCALL, LLC at 866-582-6878 no
         later than Jan. 12 at 8:30 a.m. to sign up. Additionally, anyone wishing to appear
             by Zoom is invited to use the link below. All parties that will be arguing or
         testifying must appear by Zoom and CourtCall. Participants on CourtCall should
            dial into the call not later than 10 minutes prior to the start of the scheduled
                                 hearing to insure a proper connection.
            PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING
                WILL BE MUTED AND THE ONLY AUDIO WILL BE THROUGH
                                             COURTCALL


                           Topic: Imerys Talc America, Inc., 19-10289 (LSS)
                      Time: Jan 12, 2021 10:00 AM Eastern Time (US and Canada)

                                         Join ZoomGov Meeting
                             https://debuscourts.zoomgov.com/j/1617816768

                                         Meeting ID: 161 781 6768
                                            Passcode: 324890

                                              Join by SIP
                                      1617816768@sip.zoomgov.com


   1
            The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
   identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and
   Imerys Talc Canada Inc. (6748). the Debtors’ address is 100 Mansell Court East, Suite 300, Roswell,
   Georgia 30076.
   2
            Amended items appear in bold.


   RLF1 24597550v.1
               Case 19-10289-LSS         Doc 2754       Filed 01/12/21   Page 2 of 12




I.       UNCONTESTED MATTERS WITH CERTIFICATES OF NO OBJECTION:

         1.        Debtors’ Motion for Order Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b)
                   and 9027, Further Extending the Deadline By Which the Debtors May Remove
                   Civil Actions [Docket No. 2687 – filed December 28, 2020]

                   Objection / Response Deadline:       January 5, 2021 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Debtors’ Motion for Order Under
                          28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027, Further
                          Extending the Deadline By Which the Debtors May Remove Civil Actions
                          [Docket No. 2712 - filed January 6, 2021]

                   ii.    Sixth Order Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b)
                          and 9027, Further Extending the Deadline by Which the Debtors May
                          Remove Civil Actions [Docket No. 2734 – entered January 8, 2021]

                   Status: On January 8, 2021, the Court entered an order regarding this
                           matter. Accordingly, a hearing on this matter is no longer
                           necessary.

         2.        Motion of Cyprus Mines Corporation and Cyprus Amax Minerals Company for
                   an Order Pursuant to 28 U.S.C. Section 1452 and Fed. R. Bankr. P. 9006(b) and
                   9027 Further Extending the Deadline By Which to Remove Civil Actions [Docket
                   No. 2688 – filed December 28, 2020]

                   Objection / Response Deadline:       January 5, 2021 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding the Motion of Cyprus Mines
                          Corporation and Cyprus Amax Minerals Company for an Order Pursuant
                          to 28 U.S.C. Section 1452 and Fed. R. Bankr. P. 9006(b) and 9027 Further
                          Extending the Deadline By Which to Remove Civil Actions [Docket No.
                          2724 – filed January 6, 2021]

                   ii.    Order Granting Motion of Cyprus Mines Corporation and Cyprus
                          Amax Minerals Company for an Order Pursuant to 28 U.S.C. § 1452
                          and Fed. R. Bankr. P. 9006(b) and 9027 Further Extending the
                          Deadline by Which to Remove Civil Actions [Docket No. 2733 –
                          entered January 8, 2021]

                                                    2
RLF1 24597550v.1
               Case 19-10289-LSS         Doc 2754       Filed 01/12/21   Page 3 of 12




                   Status: On January 8, 2021, the Court entered an order regarding this
                           matter. Accordingly, a hearing on this matter is no longer
                           necessary.

         3.        Motion of Rio Tinto for an Order Pursuant to 28 U.S.C. § 1452 and Fed. R.
                   Bankr. P. 9006(b) and 9027 Further Extending the Deadline by Which to Remove
                   Civil Actions [Docket No. 2689 – filed December 29, 2020]

                   Objection / Response Deadline:       January 5, 2021 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Motion of Rio Tinto for an Order
                          Pursuant to 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027
                          Further Extending the Deadline by Which to Remove Civil Actions
                          [Docket No. 2723 – filed January 6, 2021]

                   ii.    Order Granting Motion of Rio Tinto for an Order Pursuant to 28
                          U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027 Further
                          Extending the Deadline by Which to Remove Civil Actions [Docket
                          No. 2736 – entered January 8, 2021]

                   Status: On January 8, 2021, the Court entered an order regarding this
                           matter. Accordingly, a hearing on this matter is no longer
                           necessary.

         4.        Motion of Debtors for Entry of Order Authorizing Continuance of Debtor Imerys
                   Talc Canada Inc. Under Business Corporations Act (Quebec) [Docket No. 2694 –
                   filed December 29, 2020]

                   Objection / Response Deadline:       January 5, 2021 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.     Informal comments from the Office of the United States Trustee

                   Related Documents:

                   i.     Certificate of No Objection Regarding Motion of Debtors for Entry of
                          Order Authorizing Continuance of Debtor Imerys Talc Canada Inc. Under
                          Business Corporations Act (Quebec) [Docket No. 2713 - filed January 6,
                          2021]




                                                    3
RLF1 24597550v.1
               Case 19-10289-LSS         Doc 2754        Filed 01/12/21   Page 4 of 12




                   ii.    Order Authorizing Continuance of Debtor Imerys Talc Canada Inc.
                          Under Business Corporations Act (Quebec) [Docket No. 2735 –
                          entered January 8, 2021]

                   Status: On January 8, 2021, the Court entered an order regarding this
                           matter. Accordingly, a hearing on this matter is no longer
                           necessary.

II.      MATTER GOING FORWARD:

         5.        Motion of Debtors for Entry of Order (I) Approving Disclosure Statement and
                   Form and Manner of Notice of Hearing Thereon, (II) Establishing Solicitation
                   Procedures, (III) Approving Form and Manner of Notice to Attorneys and
                   Certified Plan Solicitation Directive, (IV) Approving Form of Ballots,
                   (V) Approving Form, Manner, and Scope of Confirmation Notices,
                   (VI) Establishing Certain Deadlines in Connection with Approval of Disclosure
                   Statement and Confirmation of Plan, and (VII) Granting Related Relief [Docket
                   No. 1716 – filed May 15, 2020]

                   Objection / Response Deadline:        June 16, 2020 at 4:00 p.m. (ET); extended
                                                         for the Office of the United States Trustee
                                                         (the “U.S. Trustee”) to June 19, 2020 at 4:00
                                                         p.m. (ET); extended for Rio Tinto America
                                                         Holdings Inc., Rio Tinto America Inc., Rio
                                                         Tinto Services Inc. and Zurich American
                                                         Insurance Company to June 19, 2020;
                                                         extended to October 26, 2020 at 4:00 p.m.
                                                         (ET); further extended for the U.S. Trustee
                                                         and Talcum Powder Retailers to October 28,
                                                         2020 at 4:00 p.m. (ET)

                   Objection / Responses Received:

                   A.     Certain Insurers’ Objection to (1) Disclosure Statement for Third
                          Amended Joint Plan and (2) Proposed Confirmation Schedule [Docket No.
                          2409 – filed October 26, 2020]

                          i.     Certain Insurers’ Objection to (1) Disclosure Statement for Fifth
                                 Amended Joint Plan and (2) Proposed Confirmation Schedule
                                 [Docket No. 2719 – filed January 7, 2021]

                   B.     Travelers’ Objection to Debtors’ Motion for Entry of Order Approving
                          Disclosure Statement and Granting Related Relief [Docket No. 2410 –
                          filed October 26, 2020]

                   C.     Objection of Johnson & Johnson and Johnson & Johnson Consumer Inc.
                          to Motion of Debtors for Entry of Order (I) Approving Disclosure

                                                     4
RLF1 24597550v.1
               Case 19-10289-LSS       Doc 2754      Filed 01/12/21    Page 5 of 12




                        Statement and Form and Manner of Notice of Hearing Thereon,
                        (II) Establishing Solicitation Procedures, (III) Approving Form and
                        Manner of Notice to Attorneys and Certified Plan Solicitation Directive,
                        (IV) Approving Form of Ballots, (V) Approving Form, Manner, and
                        Scope of Confirmation Notices, (VI) Establishing Certain Deadlines in
                        Connection With Approval of Disclosure Statement and Confirmation of
                        Plan, and (VII) Granting Related Relief [Docket No. 2412 – filed October
                        26, 2020]

                        i.     Supplement to Objection of Johnson & Johnson and Johnson &
                               Johnson Consumer Inc. to Motion of Debtors for Entry of Order (I)
                               Approving Disclosure Statement and Form and Manner of Notice
                               of Hearing Thereon, (II) Establishing Solicitation Procedures, (III)
                               Approving Form and Manner of Notice to Attorneys and Certified
                               Plan Solicitation Directive, (IV) Approving Form of Ballots, (V)
                               Approving Form, Manner, and Scope of Confirmation Notices,
                               (VI) Establishing Certain Deadlines in Connection with Approval
                               of Disclosure Statement and Confirmation of Plan, and (VII)
                               Granting Related Relief [Docket No. 2709 – filed January 5, 2021]

                   D.   Objection and Joinder of the Ad Hoc Committee of Imerys Talc Litigation
                        Plaintiffs in Opposition to the Debtors’ Solicitation Motion and Disclosure
                        Statement for Third Amended Joint Chapter 11 Plan of Reorganization of
                        Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of
                        the Bankruptcy Code [Docket No. 2413 – filed October 26, 2020]

                   E.   RMI Excess Insurers’ Amended Objection to (1) Disclosure Statement for
                        Third Amended Plan and (2) Proposed Confirmation Schedule [Dkt. 1716,
                        2084, 2290, 2355] and Joinder to Certain Insurers’ Objection [Dkt. 2409]
                        [Docket No. 2417 – filed October 27, 2020]

                        i.     RMI Excess Insurers’ Objection to (1) Disclosure Statement for
                               Third Amended Plan and (2) Proposed Confirmation Schedule
                               [Dkt. 1716, 2084, 2290, 2355] and Joinder to Certain Insurers’
                               Objection [Dkt. 2409] [Docket No. 2416 – filed October 26, 2020]

                        ii.    RMI Excess Insurers’ Supplemental Objection to (1) Disclosure
                               Statement for Fifth Amended Plan and (2) Proposed Confirmation
                               Schedule [Dkt. 1716, 2084, 2290, 2355, 2674], Request to Adjourn
                               the Hearing, and Joinder to Certain Insurers’ Objection [Dkt. 2719]
                               [Docket No. 2725 – filed January 8, 2021]

                   F.   Objection and Joinder of William Hart Plaintiffs in Opposition to the
                        Debtors’ Solicitation Motion and Disclosure Statement for Third
                        Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc
                        America, Inc. and Its Debtor Affiliates Under Chapter 11 of the
                        Bankruptcy Code [Docket No. 2423 – filed October 27, 2020]

                                                 5
RLF1 24597550v.1
               Case 19-10289-LSS       Doc 2754      Filed 01/12/21    Page 6 of 12




                        i.     Supplemental Objection of William Hart Plaintiffs in
                               Opposition to the Debtors’ Disclosure Statement for the Fifth
                               Amended Joint Chapter 11 Plan of Reorganization of Imerys
                               Talc America, Inc. and its Debtor Affiliates Under Chapter 11
                               of the Bankruptcy Code [Docket No. 2748 – filed January 11,
                               2021]

                   G.   Joinder of Certain Underwriters at Lloyd’s, London and Certain London
                        Market Insurers to Certain Insurers’ Objection to (1) Disclosure Statement
                        for Third Amended Joint Plan and (2) Proposed Confirmation Schedule
                        [Docket No. 2424 – filed October 27, 2020]

                   H.   United States Trustee’s Objection to Motion of Debtors for Entry of Order
                        (I) Approving Disclosure Statement and Form and Manner of Notice of
                        Hearing     Thereon,    (II)   Establishing    Solicitation  Procedures,
                        (III) Approving Form and Manner of Notice to Attorneys and Certified
                        Plan Solicitation Directive, (IV) Approving Form of Ballots,
                        (V) Approving Form, Manner, and Scope of Confirmation Notices,
                        (VI) Establishing Certain Deadlines in Connection With Approval of
                        Disclosure Statement and Confirmation of Plan, and (VII) Granting
                        Related Relief [Docket No. 2427 – filed October 28, 2020]

                   I.   Objection of Cyprus Mines Corporation and Cyprus Amax Minerals
                        Company to Debtors’ Third Amended Disclosure Statement [Docket No.
                        2429 – filed October 28, 2020]

                        i.     Objection of Cyprus Mines Corporation and Cyprus Amax
                               Minerals Company to Debtors’ Third Amended Disclosure
                               Statement [Docket No. 2408 – filed October 26, 2020]

                   J.   Objection of Talcum Powder Retailers to Motion of Debtors for Entry of
                        Order (I) Approving Disclosure Statement and Form and Manner of
                        Notice of Hearing Thereon, (II) Establishing Solicitation Procedures,
                        (III) Approving Form and Manner of Notice to Attorneys and Certified
                        Plan Solicitation Directive, (IV) Approving Form of Ballots,
                        (V) Approving Form, Manner, and Scope of Confirmation Notices,
                        (VI) Establishing Certain Deadlines in Connection With Approval of
                        Disclosure Statement and Confirmation of Plan, and (VII) Granting
                        Related Relief [Docket No. 2432 – filed October 28, 2020]

                   K.   Supplemental Objection of Arnold & Itkin LLP to Debtors’ Solicitation
                        Motion and Disclosure Statement For Third Amended Joint Chapter 11
                        Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor
                        Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No. 2458 –
                        filed November 2, 2020]



                                                 6
RLF1 24597550v.1
               Case 19-10289-LSS         Doc 2754     Filed 01/12/21    Page 7 of 12




                          i.     Objection of Arnold & Itkin LLP to Debtors’ Solicitation Motion
                                 and Disclosure Statement for Third Amended Joint Chapter 11
                                 Plan of Reorganization of Imerys Talc America, Inc. And Its
                                 Debtor Affiliates Under Chapter 11 of the Bankruptcy Code
                                 [Docket No. 2406 – filed October 26, 2020]

                          ii.    Sur-Reply of Arnold & Itkin LLP to Debtors’ Disclosure
                                 Statement for Fifth Amended Joint Chapter 11 Plan of
                                 Reorganization of Imerys Talc America, Inc. and Its Debtor
                                 Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No.
                                 2720 – filed January 7, 2021]

                   L.     Kline & Specter’s Amended Supplemental Objection of Arnold & Itkin
                          LLP to Debtors’ Solicitation Motion and Disclosure Statement for Third
                          Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc
                          America, Inc. and Its Debtor Affiliates Under Chapter 11 of the
                          Bankruptcy Code [Docket No. 2464 – filed November 3, 2020]

                   M.     Providence Washington Insurance Company, as Successor in Interest
                          to Seaton Insurance Company, Successor in Interest Unigard Mutual
                          Insurance Company (A) Joinder in the Certain Insurers’ Objection to
                          (1) Disclosure Statement for Fifth Amended Joint Plan and
                          (2) Proposed Confirmation Schedule and (B) Reservation of Rights
                          [Docket No. 2729 – filed January 8, 2021]

                   Related Documents:

                   i.     Notice of Filing of Exhibits to Amended Plan [Docket No. 2184 – filed
                          September 10, 2020]

                   ii.    Declaration of Jeanne C. Finegan in Support of Publication Notice and
                          Supplemental Publication Plan [Docket No. 2292 – filed October 5, 2020]

                   iii.   Notice of Continued Hearing to Consider Approval of (A) Solicitation
                          Procedures Motion [Docket No. 1716] and (B) Disclosure Statement
                          [Docket No. 2355] [Docket No. 2360 – filed October 16, 2020]

                   iv.    Notice of Filing of Further Revised Trust Distribution Procedures [Docket
                          No. 2370 – filed October 19, 2020]

                   v.     Notice of Continued Hearing to Consider Approval of (A) Solicitation
                          Procedures Motion [Docket No. 1716] and (B) Disclosure Statement
                          [Docket No. 2355] [Docket No. 2481 – filed November 6, 2020]

                   vi.    Fourth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc
                          America, Inc. and Its Debtor Affiliates Under Chapter 11 of the
                          Bankruptcy Code [Docket No. 2615 – filed December 10, 2020]

                                                  7
RLF1 24597550v.1
               Case 19-10289-LSS          Doc 2754      Filed 01/12/21    Page 8 of 12




                   vii.    Disclosure Statement for Fourth Amended Joint Chapter 11 Plan of
                           Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates
                           Under Chapter 11 of the Bankruptcy Code [Docket No. 2616 – filed
                           December 10, 2020]

                   viii.   Notice of Filing of Blacklines of Revised Disclosure Statement and Fourth
                           Amended Plan [Docket No. 2617 – filed December 10, 2020]

                   ix.     The Official Committee of Tort Claimants’ and the Future Claimant
                           Representative’s Joint Omnibus Reply in Support of Motion for Entry of
                           Order (I) Approving Disclosure Statement and Form and Manner of
                           Notice of Hearing Thereon, (II) Establishing Solicitation Procedures, (III)
                           Approving Form and Manner of Notice to Attorneys and Certified Plan
                           Solicitation Directive, (IV) Approving Form of Ballots, (V) Approving
                           Form, Manner, and Scope of Confirmation Notices, (VI) Establishing
                           Certain Deadlines in Connection with Approval of Disclosure Statement
                           and Confirmation of Plan, and (VII) Granting Related Relief [Docket No.
                           2618 – filed December 10, 2020]

                   x.      Notice of Further Revised Order (I) Approving Disclosure Statement and
                           Form and Manner of Notice of Hearing Thereon, (II) Establishing
                           Solicitation Procedures, (III) Approving Form and Manner of Notice to
                           Attorneys and Certified Plan Solicitation Directive, (IV) Approving Form
                           of Ballots, (V) Approving Form, Manner, and Scope of Confirmation
                           Notices, (VI) Establishing Certain Deadlines in Connection with Approval
                           of Disclosure Statement and Confirmation of Plan, and (VII) Granting
                           Related Relief [Docket No. 2619 – filed December 10, 2020]

                   xi.     Debtors’ Omnibus Reply in Support of Motion for Entry of Order (I)
                           Approving Disclosure Statement and Form and Manner of Notice of
                           Hearing Thereon, (II) Establishing Solicitation Procedures, (III)
                           Approving Form and Manner of Notice to Attorneys and Certified Plan
                           Solicitation Directive, (IV) Approving Form of Ballots, (V) Approving
                           Form, Manner, and Scope of Confirmation Notices, (VI) Establishing
                           Certain Deadlines in Connection With Approval of Disclosure Statement
                           and Confirmation of Plan, and (VII) Granting Related Relief [Docket No.
                           2620 – filed December 10, 2020]

                   xii.    Appendix to Joint Omnibus Reply in Support of Motion for Entry of Order
                           (I) Approving Disclosure Statement and Form and Manner of Notice of
                           Hearing Thereon, (II) Establishing Solicitation Procedures, (III)
                           Approving Form and Manner of Notice to Attorneys and Certified Plan
                           Solicitation Directive, (IV) Approving Form of Ballots, (V) Approving
                           Form, Manner, and Scope of Confirmation Notices, (VI) Establishing
                           Certain Deadlines in Connection with Approval of Disclosure Statement
                           and Confirmation of Plan, and (VII) Granting Related Relief [Docket No.
                           2621 – filed December 10, 2020]

                                                    8
RLF1 24597550v.1
               Case 19-10289-LSS          Doc 2754      Filed 01/12/21    Page 9 of 12




                   xiii.   Appendix to Debtors’ Omnibus Reply in Support of Motion for Entry of
                           Order (I) Approving Disclosure Statement and Form and Manner of
                           Notice of Hearing Thereon, (II) Establishing Solicitation Procedures, (III)
                           Approving Form and Manner of Notice to Attorneys and Certified Plan
                           Solicitation Directive, (IV) Approving Form of Ballots, (V) Approving
                           Form, Manner, and Scope of Confirmation Notices, (VI) Establishing
                           Certain Deadlines in Connection With Approval of Disclosure Statement
                           and Confirmation of Plan, and (VII) Granting Related Relief [Docket No.
                           2622 – filed December 10, 2020]

                   xiv.    Joint Status Report Regarding Fourth Amended Joint Chapter 11 Plan of
                           Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates
                           Under Chapter 11 of the Bankruptcy Code [Docket No. 2633 – filed
                           December 14, 2020]

                   xv.     Fifth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc
                           America, Inc. and Its Debtor Affiliates Under Chapter 11 of the
                           Bankruptcy Code [Docket No. 2673 – filed December 22, 2020]

                   xvi.    Disclosure Statement for Fifth Amended Joint Chapter 11 Plan of
                           Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates
                           Under Chapter 11 of the Bankruptcy Code [Docket No. 2674 – filed
                           December 22, 2020]

                   xvii.   Notice of Filing of Blacklines of Revised Disclosure Statement and Fifth
                           Amended Plan [Docket No. 2675 – filed December 22, 2020]

                   xviii. Motion for Leave to File Sur-Reply of Holders of Talc Personal Injury
                          Claims Represented by Arnold & Itkin LLP to Debtors’ Disclosure
                          Statement for Fifth Amended Joint Chapter 11 Plan of Reorganization of
                          Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of
                          the Bankruptcy Code [Docket No. 2721 – filed January 7, 2021]

                   xix.    Notice of Further Revised Order (I) Approving Disclosure Statement and
                           Form and Manner of Notice of Hearing Thereon, (II) Establishing
                           Solicitation Procedures, (III) Approving Form and Manner of Notice to
                           Attorneys and Certified Plan Solicitation Directive, (IV) Approving Form
                           of Ballots, (V) Approving Form, Manner, and Scope of Confirmation
                           Notices, (VI) Establishing Certain Deadlines in Connection With
                           Approval of Disclosure Statement and Confirmation of Plan, and
                           (VII) Granting Related Relief [Docket No. 2726 – filed January 8, 2021]

                   xx.     Notice of Filing of Further Revised Plan Exhibits [Docket No. 2749 –
                           filed January 11, 2021]

                   xxi.    Sixth Amended Joint Chapter 11 Plan of Reorganization of Imerys
                           Talc America, Inc. and its Debtor Affiliates Under Chapter 11 of the
                           Bankruptcy Code [Docket No. 2750 – filed January 11, 2021]
                                                  9
RLF1 24597550v.1
              Case 19-10289-LSS           Doc 2754       Filed 01/12/21   Page 10 of 12




                    xxii.   Disclosure Statement for Sixth Amended Joint Chapter 11 Plan of
                            Reorganization of Imerys Talc America, Inc. and its Debtor Affiliates
                            Under Chapter 11 of the Bankruptcy Code [Docket No. 2751 – filed
                            January 11, 2021]

                    xxiii. Notice of Filing of Blacklines of Revised Disclosure Statement and
                           Sixth Amended Plan [Docket No. 2752 – filed January 11, 2021]

                    xxiv. Supplemental Declaration of Jeanne C. Finegan in Support of
                          Publication Notice and Supplemental Publication Plan [Docket No.
                          2753 – filed January 12, 2021]

                   Status: The hearing on this matter is going forward.

         6.        Debtors’ Motion to Compel Compliance with Rule 2019 of the Federal Rules of
                   Bankruptcy Procedure [Docket No. 2457 – filed November 2, 2020]

                   Objection / Response Deadline:         November 9, 2020 at 4:00 p.m. (ET);
                                                          extended for the Ad Hoc Committee of
                                                          Imerys Talc Litigation Plaintiffs to
                                                          November 12, 2020 at 10:00 a.m. (ET)

                   Objections / Responses Received:

                    A.      Response and Reservation of Rights of Arnold & Itkin LLP to Debtors’
                            Motion to Compel Compliance With Rule 2019 of the Federal Rules of
                            Bankruptcy Procedure [Docket No. 2485 – filed November 9, 2020]

                    B.      Response and Reservation of Rights of Williams Hart Boundas Easterby,
                            LLP to Debtors’ Motion to Compel Compliance With Rule 2019 [Docket
                            No. 2486 – filed November 9, 2020]

                    C.      Response and Reservation of Rights of Kline & Specter, PC to Debtors’
                            Motion to Compel Compliance With Rule 2019 of the Federal Rules of
                            Bankruptcy Procedure [Docket No. 2487 – filed November 9, 2020]

                    D.      Response and Reservation of Rights of the Ad Hoc Committee of Imerys
                            Talc Litigation Plaintiffs to Debtors’ Motion to Compel Compliance With
                            Rule 2019 of the Federal Rules of Bankruptcy Procedure [Docket No.
                            2498 – filed November 11, 2020]

                   Related Documents:

                    i.      Verified Statement of Arnold & Itkin LLP Pursuant to Bankruptcy Rule
                            2019 [Docket No. 2505 – filed November 12, 2020]

                    ii.     Verified Statement of Williams Hart Boundas Esterby, LLP Pursuant to
                            Bankruptcy Rule 2019 [Docket No. 2521 – filed November 13, 2020]
                                                    10
RLF1 24597550v.1
              Case 19-10289-LSS          Doc 2754       Filed 01/12/21   Page 11 of 12




                   iii.   Verified Statement of Ad Hoc Committee of Talc Litigation Claimants
                          Pursuant to Bankruptcy Rule 2019 [Docket No. 2525 – filed November
                          16, 2020]

                   iv.    Motion of the Ad Hoc Committee to Seal or Redact Verified Statement
                          Pursuant to Rule 2019 of the Federal Rules of Bankruptcy Procedure
                          [Docket No. 2526 – filed November 16, 2020]

                   v.     Notice of Submission of Authority in Support of Debtors’ Motion to
                          Compel Compliance with Rule 2019 of the Federal Rules of Bankruptcy
                          Procedure [Docket No. 2677 – filed December 23, 2020]

                   vi.    Letter to the Honorable Laurie Selber Silverstein Regarding Rule 2019
                          Disclosures of Arnold & Itkin LLP [Docket No. 2681 – filed December
                          24, 2020]

                   vii.   Verified Statement of Kline & Specter, P.C. Pursuant to Bankruptcy
                          Rule 2019 [Docket No. 2746 – filed January 11, 2021]

                   Status: The Court heard argument on the Motion at the December 17, 2020
                           hearing. At the conclusion of that hearing, the Court continued the Motion
                           to this hearing in order to consider the supplemental submissions of the
                           parties and to address any remaining issues.




                                                   11
RLF1 24597550v.1
              Case 19-10289-LSS   Doc 2754        Filed 01/12/21   Page 12 of 12




Dated: January 12, 2021           /s/ Amanda R. Steele
       Wilmington, Delaware
                                   RICHARDS, LAYTON & FINGER, P.A.

                                   Mark D. Collins (No. 2981)
                                   Michael J. Merchant (No. 3854)
                                   Amanda R. Steele (No. 5530)
                                   Brett M. Haywood (No. 6166)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, DE 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701
                                   E-mail: collins@rlf.com
                                           merchant@rlf.com
                                           steele@rlf.com
                                           haywood@rlf.com

                                   - and -

                                   LATHAM & WATKINS LLP

                                   Jeffrey E. Bjork (admitted pro hac vice)
                                   Kimberly A. Posin (admitted pro hac vice)
                                   Helena G. Tseregounis (admitted pro hac vice)
                                   355 South Grand Avenue, Suite 100
                                   Los Angeles, California 90071-1560
                                   Telephone: (213) 485-1234
                                   Facsimile: (213) 891-8763
                                   E-mail: jeff.bjork@lw.com
                                            kim.posin@lw.com
                                            helena.tseregounis@lw.com

                                   - and -

                                   Richard A. Levy (admitted pro hac vice)
                                   330 North Wabash Avenue, Suite 2800
                                   Chicago, Illinois 60611
                                   Telephone: (312) 876-7700
                                   Facsimile: (312) 993-9767
                                   E-mail: richard.levy@lw.com

                                   Counsel for Debtors and Debtors-in-Possession




                                             12
RLF1 24597550v.1
